DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/02/2020 has been entered.
Allowable Subject Matter
Claims 3-10, 13-15 and 18-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicants’ arguments filed on 12/02/2020 with respect to claims 1, 2, 11, 12, 16 and 17 have been fully considered but they are moot in view of the new ground(s) of rejection necessitated by Applicants’ amendment.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gersten (US 2019/0230387)(hereinafter Gersten), and further in view of Adato et al. (US 2019/0213212 A1)(hereinafter Adato), and further in view of Gattis et al. (US 2017/0272818 A1)(hereinafter Gattis).
Reclaim 1, Gersten discloses a computer-implemented method for reconstructing obscured video information, the method comprising: for one or more frames within a video generated by a camera, segmenting and classifying the one or more frames according to visual information type (see fig. 1 ¶ 60 for one or more frames within a video generated by a camera, segmenting and classifying the one or more frames (i.e. a video segment 114 is a collection of images (e.g. frames) joined together in a file having a video format; a video segment may be a scene, meaning a collection of shots grouped together based on theme or chronology as described in paragraph 53) according to visual information type (i.e. metadata tags 112 described visual information type as shown in figs. 2-4 paragraphs 64-70). Thus, collection of images (e.g. frames) joined together in a file having a video format are segmented and classified according to visual information type as shown in fig. 2); in response to the determination, extracting information from audio data and the unobscured portion of the one or more frames (see figs. 2-4 ¶s 81-84, 89-90 for in response to the determination, extracting information from audio data and the unobscured portion of the one or more frames (i.e. audio segments may include, but are not limited to, alternative dialog, actors saying alternatives to profanity, alternate soundtracks, and the like. As will be discussed below, in some cases, a curating rubric 128 may require only the replacement of spoken dialog (e.g. to remove profanity, etc.), which could be accomplished with a substitution of a segment of audio as described in paragraph 58)); linking, via a relational data base, the extracted audio data to the obscured information in the one or more frames (see figs. 2-4 ¶s 81-84, 89-90 for linking, via a relational data base (i.e. storage 110 may be a database as shown in fig. 1 paragraph 39), the extracted audio data to the obscured information in the one or more frames (i.e. audio segments may include, but are not limited to, alternative dialog, actors saying alternatives to profanity, alternate soundtracks, and the like. As will be discussed below, in some cases, a curating rubric 128 may require only the replacement of spoken dialog (e.g. to remove profanity, etc.), which could be accomplished with a substitution of a segment of audio as described in paragraph 58)); using the extracted information and the relational data base, generating a set of replacement data, according to visual information type, for the obscured information in the one or more frames, wherein metadata associated with the one or more frames is used to generate at least a portion of the set of replacement data, and wherein the linked extracted (see ¶s 60, 86, 93 for using the extracted information and the relational data base (i.e. storage 110 may be a database as shown in fig. 1 paragraph 39), generating a set of replacement data, according to visual information type (i.e. metadata tags 112 described visual information type as shown in figs. 2-4 paragraphs 64-70), for the obscured information in the one or more frames, wherein metadata (i.e. metadata tags 112 as shown in figs. 2-4) associated with the one or more frames is used to generate at least a portion of the set of replacement data (i.e. as shown in FIG. 4b, after the replacement segment 410 has been modified to substantially match the context 412, it is exchanged for the target segment 400 within the baseline sequence 200 to form a curated sequence 140 of video segments as described in paragraph 96), and wherein the linked extracted as described in fig. 2-4 paragraphs 58, 81-84, 89-90); merging the set of replacement data and the unobscured portion of the one or more frames into one or more composite frames (see ¶ 96 for merging the set of replacement data and the unobscured portion of the one or more frames into one or more composite frames (i.e. a context is "substantially matched" when the modified replacement segment 410 blends with the neighbor segment(s) 414 and/or the target segment 400 in one or more aspects to a degree that is within a match threshold as described in fig. 4 paragraph 93)); and displaying the one or more composite frames to a user (see ¶ 96 for displaying the one or more composite frames to a user (i.e. the curated sequence 140 is then prepared for presentation to one or more viewers 126, who may include the user 122. According to various embodiments, this preparation may comprise encoding the sequence to facilitate streaming and/or displaying on a viewer device 124 as described in fig. 4))
(see ¶s 159-160 for determining at least a portion of the information in the one or more frames is obscured by an obstruction between the camera and the information (i.e. the selected area may be within the field of view of image capture device 506 or an area where the object causes an occlusion of a region of interest (such as a shelf, a portion of a shelf being monitored, and more) as described in fig. 6A paragraph 161))
Therefore, taking the combined teachings of Gersten and Adato as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (an obstruction between the camera and the information) into the system of Gersten as taught by Adato.
One will be motivated to incorporate the above feature into the system of Gersten as taught by Adato for the benefit of having a system 500 that may detect an object 608 in a selected area between first retail shelving unit 602 and second retail shelving unit 604. Such detection may be based on the output of one or more dedicated sensors (e.g., motion detectors, etc.) and/or may be based on image analysis of one or more images acquired by an image acquisition device, wherein such images, for example, may include a representation of a person or other object recognizable through various image analysis techniques (e.g., trained neural networks, Fourier transform analysis, edge detection, filters, face recognition, etc.), wherein the selected area may be 
Furthermore, Gersten fails to explicitly teach audio data is transcribed into a word-for-word replacement for a second portion of the set of replacement data. However, the reference of Gattis explicitly teaches audio data is transcribed into a word-for-word replacement for a second portion of the set of replacement data (see ¶ 98 for audio data is transcribed into a word-for-word replacement for a second portion of the set of replacement data (i.e. when one of the words present in the list is also present in the transcription, the portion of audio content can be modified. For example, an audio filter can be applied to the audio portion. In an aspect, the filter can comprise word replacement as described in fig. 6 paragraph 96))
Therefore, taking the combined teachings of Gersten and Gattis as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (audio data is transcribed into a word-for-word replacement) into the system of Gersten as taught by Gattis.
One will be motivated to incorporate the above feature into the system of Gersten as taught by Gattis for the benefit of comparing the transcription of the dialog to one or more words in the data store (e.g., the list) to determine if the words in the list are present in the transcription, wherein when one of the words present in the list is also 
Reclaim 11, Gersten discloses a system for reconstructing obscured video information, comprising: a memory with program instructions included thereon (see ¶ 169 for a memory with program instructions included thereon (i.e. the processor 1503 may process instructions for execution in the specific computing device 1500, including instructions stored in the memory 1505 and/or on the storage device 1506 as shown in fig. 15)); and a processor in communication with the memory, wherein the program instructions cause the processor (see ¶ 169 for a processor in communication with the memory, wherein the program instructions cause the processor (i.e. the processor 1503 may process instructions for execution in the specific computing device 1500, including instructions stored in the memory 1505 and/or on the storage device 1506 as shown in fig. 15)) to: for one or more frames within a video generated by a camera, segment and classify the one or more frames according to visual information type (see fig. 1 ¶ 60 for one or more frames within a video generated by a camera, segment and classify the one or more frames (i.e. a video segment 114 is a collection of images (e.g. frames) joined together in a file having a video format; a video segment may be a scene, meaning a collection of shots grouped together based on theme or chronology as described in paragraph 53) according to visual information type (i.e. metadata tags 112 described visual information type as shown in figs. 2-4 paragraphs 64-70). Thus, collection of images (e.g. frames) joined together in a file having a video format are segmented and classified according to visual information type as shown in fig. 2); in response to the determination, extract information from audio data and the unobscured portion of the one or more frames (see figs. 2-4 ¶s 81-84, 89-90 for in response to the determination, extract information from audio data and the unobscured portion of the one or more frames (i.e. audio segments may include, but are not limited to, alternative dialog, actors saying alternatives to profanity, alternate soundtracks, and the like. As will be discussed below, in some cases, a curating rubric 128 may require only the replacement of spoken dialog (e.g. to remove profanity, etc.), which could be accomplished with a substitution of a segment of audio as described in paragraph 58)); linking, via a relational data base, the extracted audio data to the obscured information in the one or more frames (see figs. 2-4 ¶s 81-84, 89-90 for linking, via a relational data base (i.e. storage 110 may be a database as shown in fig. 1 paragraph 39), the extracted audio data to the obscured information in the one or more frames (i.e. audio segments may include, but are not limited to, alternative dialog, actors saying alternatives to profanity, alternate soundtracks, and the like. As will be discussed below, in some cases, a curating rubric 128 may require only the replacement of spoken dialog (e.g. to remove profanity, etc.), which could be accomplished with a substitution of a segment of audio as described in paragraph 58)); using the extracted information and the relational data base, generate a set of replacement data, according to visual information type, for the obscured information in the one or more frames, wherein metadata associated with the one or more frames is used to generate  and wherein the linked extracted (see ¶s 60, 86, 93 for using the extracted information and the relational data base (i.e. storage 110 may be a database as shown in fig. 1 paragraph 39), generate a set of replacement data, according to visual information type (i.e. metadata tags 112 described visual information type as shown in figs. 2-4 paragraphs 64-70), for the obscured information in the one or more frames, wherein metadata (i.e. metadata tags 112 as shown in figs. 2-4) associated with the one or more frames is used to generate at least a portion of the set of replacement data (i.e. as shown in FIG. 4b, after the replacement segment 410 has been modified to substantially match the context 412, it is exchanged for the target segment 400 within the baseline sequence 200 to form a curated sequence 140 of video segments as described in paragraph 96), and wherein the linked extracted as described in fig. 2-4 paragraphs 58, 81-84, 89-90); merge the set of replacement data and the unobscured portion of the one or more frames into one or more composite frames (see ¶ 96 for merge the set of replacement data and the unobscured portion of the one or more frames into one or more composite frames (i.e. a context is "substantially matched" when the modified replacement segment 410 blends with the neighbor segment(s) 414 and/or the target segment 400 in one or more aspects to a degree that is within a match threshold as described in fig. 4 paragraph 93)); and display the one or more composite frames to a user (see ¶ 96 for display the one or more composite frames to a user (i.e. the curated sequence 140 is then prepared for presentation to one or more viewers 126, who may include the user 122. According to various embodiments, this preparation may comprise encoding the sequence to facilitate streaming and/or displaying on a viewer device 124 as described in fig. 4))
Gersten fails to explicitly teach determine at least a portion of the information in the one or more frames is obscured by an obstruction between the camera and the information. However, the reference of Adato explicitly teaches determine at least a portion of the information in the one or more frames is obscured by an obstruction between the camera and the information (see ¶s 159-160 for determine at least a portion of the information in the one or more frames is obscured by an obstruction between the camera and the information (i.e. the selected area may be within the field of view of image capture device 506 or an area where the object causes an occlusion of a region of interest (such as a shelf, a portion of a shelf being monitored, and more) as described in fig. 6A paragraph 161))
Therefore, taking the combined teachings of Gersten and Adato as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (an obstruction between the camera and the information) into the system of Gersten as taught by Adato.
One will be motivated to incorporate the above feature into the system of Gersten as taught by Adato for the benefit of having a system 500 that may detect an object 608 in a selected area between first retail shelving unit 602 and second retail shelving unit 604. Such detection may be based on the output of one or more dedicated sensors (e.g., motion detectors, etc.) and/or may be based on image analysis of one or more images acquired by an image acquisition device, wherein such images, for example, may include a representation of a person or other object recognizable through various 
Furthermore, Gersten fails to explicitly teach audio data is transcribed into a word-for-word replacement for a second portion of the set of replacement data. However, the reference of Gattis explicitly teaches audio data is transcribed into a word-for-word replacement for a second portion of the set of replacement data (see ¶ 98 for audio data is transcribed into a word-for-word replacement for a second portion of the set of replacement data (i.e. when one of the words present in the list is also present in the transcription, the portion of audio content can be modified. For example, an audio filter can be applied to the audio portion. In an aspect, the filter can comprise word replacement as described in fig. 6 paragraph 96))
Therefore, taking the combined teachings of Gersten and Gattis as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (audio data is transcribed into a word-for-word replacement) into the system of Gersten as taught by Gattis.
One will be motivated to incorporate the above feature into the system of Gersten as taught by Gattis for the benefit of comparing the transcription of the dialog to one or 
Reclaim 16, Gersten discloses a computer program product for reconstructing obscured video information, the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a device to cause the device (see ¶ 169 for the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a device to cause the device (i.e. the processor 1503 may process instructions for execution in the specific computing device 1500, including instructions stored in the memory 1505 and/or on the storage device 1506 as shown in fig. 15)) to: for one or more frames within a video generated by a camera, segment and classify the one or more frames according to visual information type (see fig. 1 ¶ 60 for one or more frames within a video generated by a camera, segment and classify the one or more frames (i.e. a video segment 114 is a collection of images (e.g. frames) joined together in a file having a video format; a video segment may be a scene, meaning a collection of shots grouped together based on theme or chronology as described in paragraph 53) according to visual information type (i.e. metadata tags 112 described visual information type as shown in figs. 2-4 paragraphs 64-70). Thus, collection of images (e.g. frames) joined together in a file having a video format are segmented and classified according to visual information type as shown in fig. 2); in response to the determination, extract information from audio data and the unobscured portion of the one or more frames (see figs. 2-4 ¶s 81-84, 89-90 for in response to the determination, extract information from audio data and the unobscured portion of the one or more frames (i.e. audio segments may include, but are not limited to, alternative dialog, actors saying alternatives to profanity, alternate soundtracks, and the like. As will be discussed below, in some cases, a curating rubric 128 may require only the replacement of spoken dialog (e.g. to remove profanity, etc.), which could be accomplished with a substitution of a segment of audio as described in paragraph 58)); linking, via a relational data base, the extracted audio data to the obscured information in the one or more frames (see figs. 2-4 ¶s 81-84, 89-90 for linking, via a relational data base (i.e. storage 110 may be a database as shown in fig. 1 paragraph 39), the extracted audio data to the obscured information in the one or more frames (i.e. audio segments may include, but are not limited to, alternative dialog, actors saying alternatives to profanity, alternate soundtracks, and the like. As will be discussed below, in some cases, a curating rubric 128 may require only the replacement of spoken dialog (e.g. to remove profanity, etc.), which could be accomplished with a substitution of a segment of audio as described in paragraph 58)); using the extracted information and the relational data base, generate a set of replacement data, according to visual information type, for the obscured information in the one or more frames, wherein metadata  and wherein the linked extracted (see ¶s 60, 86, 93 for using the extracted information and the relational data base (i.e. storage 110 may be a database as shown in fig. 1 paragraph 39), generate a set of replacement data, according to visual information type (i.e. metadata tags 112 described visual information type as shown in figs. 2-4 paragraphs 64-70), for the obscured information in the one or more frames, wherein metadata (i.e. metadata tags 112 as shown in figs. 2-4) associated with the one or more frames is used to generate at least a portion of the set of replacement data (i.e. as shown in FIG. 4b, after the replacement segment 410 has been modified to substantially match the context 412, it is exchanged for the target segment 400 within the baseline sequence 200 to form a curated sequence 140 of video segments as described in paragraph 96), and wherein the linked extracted as described in fig. 2-4 paragraphs 58, 81-84, 89-90); merge the set of replacement data and the unobscured portion of the one or more frames into one or more composite frames (see ¶ 96 for merge the set of replacement data and the unobscured portion of the one or more frames into one or more composite frames (i.e. a context is "substantially matched" when the modified replacement segment 410 blends with the neighbor segment(s) 414 and/or the target segment 400 in one or more aspects to a degree that is within a match threshold as described in fig. 4 paragraph 93)); and display the one or more composite frames to a user (see ¶ 96 for display the one or more composite frames to a user (i.e. the curated sequence 140 is then prepared for presentation to one or more viewers 126, who may include the user 122. According to various embodiments, this preparation may comprise encoding the sequence to facilitate streaming and/or displaying on a viewer device 124 as described in fig. 4))
Gersten fails to explicitly teach determine at least a portion of the information in the one or more frames is obscured by an obstruction between the camera and the information. However, the reference of Adato explicitly teaches determine at least a portion of the information in the one or more frames is obscured by an obstruction between the camera and the information (see ¶s 159-160 for determine at least a portion of the information in the one or more frames is obscured by an obstruction between the camera and the information (i.e. the selected area may be within the field of view of image capture device 506 or an area where the object causes an occlusion of a region of interest (such as a shelf, a portion of a shelf being monitored, and more) as described in fig. 6A paragraph 161))
Therefore, taking the combined teachings of Gersten and Adato as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (an obstruction between the camera and the information) into the system of Gersten as taught by Adato.
One will be motivated to incorporate the above feature into the system of Gersten as taught by Adato for the benefit of having a system 500 that may detect an object 608 in a selected area between first retail shelving unit 602 and second retail shelving unit 604. Such detection may be based on the output of one or more dedicated sensors (e.g., motion detectors, etc.) and/or may be based on image analysis of one or more images acquired by an image acquisition device, wherein such images, for example, may include a representation of a person or other object recognizable through various 
Furthermore, Gersten fails to explicitly teach audio data is transcribed into a word-for-word replacement for a second portion of the set of replacement data. However, the reference of Gattis explicitly teaches audio data is transcribed into a word-for-word replacement for a second portion of the set of replacement data (see ¶ 98 for audio data is transcribed into a word-for-word replacement for a second portion of the set of replacement data (i.e. when one of the words present in the list is also present in the transcription, the portion of audio content can be modified. For example, an audio filter can be applied to the audio portion. In an aspect, the filter can comprise word replacement as described in fig. 6 paragraph 96))
Therefore, taking the combined teachings of Gersten and Gattis as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (audio data is transcribed into a word-for-word replacement) into the system of Gersten as taught by Gattis.
One will be motivated to incorporate the above feature into the system of Gersten as taught by Gattis for the benefit of comparing the transcription of the dialog to one or 
Claims 2, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gersten (US 2019/0230387)(hereinafter Gersten) as applied to claims 1, 11 and 16 above, and further in view of Adato et al. (US 2019/0213212 A1)(hereinafter Adato), and further in view of Gattis et al. (US 2017/0272818 A1)(hereinafter Gattis), and further in view of Taylor (US 2018/0246695 A1)(hereinafter Taylor).
Reclaim 2, the combination of Gersten, Adato and Gattis as discussed in claim 1 above discloses all the claim limitations with additional claimed feature further taught by Gersten comprising: and displaying, to the user, the one or more composite frames without the obstruction (see ¶ 96 for displaying, to the user, the one or more composite frames without the obstruction (i.e. the curated sequence 140 is then prepared for presentation to one or more viewers 126, who may include the user 122. According to various embodiments, this preparation may comprise encoding the sequence to facilitate streaming and/or displaying on a viewer device 124 as described in fig. 4))
Gersten fails to explicitly teach receiving, from the user, an indication to replace an obstruction within the video with the set of replacement data in the one or more composite frames. However, the reference of Taylor explicitly teaches receiving, from (see ¶ 24 for receiving, from the user, an indication to replace an obstruction (i.e. objectionable item as shown in fig. 7 Step 718) within the video with the set of replacement data (i.e. replacement content item for at least one word-based reference item as shown in fig. 7 Step 708) in the one or more composite frames as described in paragraph 28. It should be noted that Gersten discloses in fig. 4 paragraph 96 the one or more composite frames)
Therefore, taking the combined teachings of Gersten, Adato, Gattis and Taylor as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (receiving, from the user, an indication) into the system of Gersten as taught by Taylor.
One will be motivated to incorporate the above feature into the system of Gersten as taught by Taylor for the benefit of receiving a user indication via the user interface device that a currently presented word-based reference is objectionable, and presenting an affordance on the user interface device to select replacement content item for at least one word-based reference item, and receiving a user input selection based on the affordance, and in response to receiving the user indication, identifying at least one instance of a selected objectionable item in order to have a user friendly interaction (see fig. 7 ¶ 28)
Reclaim 12, the combination of Gersten, Adato, Gattis and Taylor as discussed in claim 2 above discloses all the claimed limitations of claim 12.
Reclaim 17, the combination of Gersten, Adato and Gattis as discussed in claim 16 above discloses all the claim limitations with additional claimed feature wherein the program instructions further cause the device to taught by Gersten (see ¶ 169 for the program instructions further cause the device (i.e. the processor 1503 may process instructions for execution in the specific computing device 1500, including instructions stored in the memory 1505 and/or on the storage device 1506 as shown in fig. 15)); and display, to the user, the one or more composite frames without the obstruction (see ¶ 96 for display, to the user, the one or more composite frames without the obstruction (i.e. the curated sequence 140 is then prepared for presentation to one or more viewers 126, who may include the user 122. According to various embodiments, this preparation may comprise encoding the sequence to facilitate streaming and/or displaying on a viewer device 124 as described in fig. 4))
Gersten fails to explicitly teach receive, from the user, an indication to replace an obstruction within the video with the set of replacement data in the one or more composite frames. However, the reference of Taylor explicitly teaches receive, from the user, an indication to replace an obstruction within the video with the set of replacement data in the one or more composite frames (see ¶ 24 for receive, from the user, an indication to replace an obstruction (i.e. objectionable item as shown in fig. 7 Step 718) with the set of replacement data (i.e. replacement content item for at least one word-based reference item as shown in fig. 7 Step 708) in the one or more composite frames as described in paragraph 28. It should be noted that Gersten discloses in fig. 4 paragraph 96 the one or more composite frames)

Per claim 17, Gersten, Adato, Gattis and Taylor are combined for the same motivation as set forth in claim 2 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M MESA whose telephone number is (571)270-1706.  The examiner can normally be reached on Monday-Friday 8:30AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

2/5/2021
/JOSE M. MESA/
Examiner
Art Unit 2484
                                                                                                                                                                                                       


/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484